Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a Final Office Action in response to communications received on 11/29/21.
Claims 2, 3, 9-10 have been previously cancelled.
Claim 1 has been amended.
Therefore, Claims 1, 4-8, 11-24 are now pending and have been addressed below.



Claim Objections
Claim 15 objected to because of the following informalities:  Claim 15 recites “Receiving a request. The word receiving is capitalized.  Appropriate correction is required.

Claim 16 objected to because of the following informalities:  Claim 16 recites “…receiving metadata corresponding to with the issue for the computing device.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 11-24 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instant case, with respect to Step 2A: prong 1, Claims 1, 4-7, 22-24 are directed to a method (i.e., process) and Claims 8, 11-14 are directed to a system (i.e., machine) and claims 15-21 are directed to non-transitory medium. Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea. Independent Claims 1, 8 and 15, while reciting separate statutory categories, are directed toward receiving a request to view a first web page, for initiating an interactive support session; obtaining information stored in a user account associated with the user account; presenting the first web page that includes information pertaining to troubleshooting the devices associated with the user account including an option to retrieve diagnostic information from a selected one of the identified devices associated with the user account; receiving a selection of the option to retrieve the diagnostic information; sending a diagnostic request to return diagnostic information; in response to after receiving the request: diagnostic information progressing through a diagnostic scheme; providing deep link to a point in the diagnostic scheme that is beyond an entry point in the diagnostic scheme.
are a process that, under its broadest reasonable interpretation, covers performance of the limitation of certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “computing device (Claims 1, 8 and 15), a processor, medium (Claims 8 and 15),” nothing in the claim element precludes the step from practically being performed by user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
With regards to Step 2A-prong 1, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – a user terminal; at least one connected system (Claims 1, 8 and 15), a processor, medium (Claims 8 and 15),” to perform the steps. The user terminal; at least one connected system (Claims 1, 8 and 15), a processor, medium (Claims 8 and 15),” in steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). The limitation of providing customized deep link is recited at a high-level of generality to apply the exception using a generic computer component. Accordingly, the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a user terminal; at least one connected system (Claims 1, 8 and 15), a processor, medium (Claims 8 and 15),” to perform the sending and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.		Dependent claims 4-7, 11-14, and 16-24 add additional limitations, for example receiving metadata corresponding to performance issue (Claim 2), request comprises symptom information (Claim 3), previously collected data aggregated from plurality of channels (Claim 4), initiating the interactive support session (Claim 6), detecting that the request id originated from a specific support channel (Claim 7), restructuring the decision tree (claim 22) but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 15. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the independent claims are recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. 
	Under Step 2B, the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are a user terminal; at least one connected system (Claims 1, 8 and 15), a processor, medium (Claims 8 and 15),” to perform the steps. The user terminal; at least one connected system (Claims 1, 8 and 15), a processor, medium (Claims 8 and 15),” in steps are recited at a high-level of generality. With respect to the processors and computer-readable media storing executable modules, these limitations are described in Applicant’s own specification as generic and conventional elements. See [0032]-[0033] an exemplary system 100 includes a general-purpose computing device 100, including a processing unit (CPU or processor) 120 and a system bus 110 that couples various system components including the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processors and computer-readable media storing executable modules provide only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technological solution to a technological problem. Representative claims merely invokes computers as a tool to perform an existing process of providing customer support. Therefore the processors and computer-readable media storing executable modules amount to mere instructions to 
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the 

ii.    Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii.    Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv.    Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

v.    Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and

vi.    A web browser' s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

12. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. 
Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Supreme Court Decision in Alice Corp. 
Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuchman (US 8,533,857 B2) in view of Sequin (US 2008/0209255 A1), further in view of Ding (US 2012/0322439A1)

Regarding Claim 1    (currently amended) Tuchman discloses the method/system and medium, comprising:
Tuchman discloses receiving, by a webserver, a request to view a first web page, wherein the first web page for initiating an interactive support session regarding an issue with a computing device (Col 1 lines 65-67, Col 2 lines 1-5 customers may access a website and engage in a web-based customer service session to make inquiries (e.g., technical support), Col 5 lines 19-24 a user can activate the one-touch application from a mobile device to transmit a machine-readable code that uniquely identifies a product to the support center, where the support center is configured to determine the product and a vendor (e.g., manufacturer or retailer) that provides the product based on the machine-readable code.Fig 10 # 1001Fig 13 # 1301 receive a request at a service API from a customer for support of a product, Fig 14 # 1401 transmit a request of a support of a product, Fig 16 # 1601-1602, Fig 32 # 3230 support for apple ipad device, Fig 25 # 2501-2502, 2507 receive request from application (initiate an interactive support session), in response identify the products and publications associated with the product, Fig 29 # 2901-2903 receive a request for support), 
Tuchman discloses prior to presenting the first web page, obtaining information stored in a user account that identifies one or more devices that include the computing device associated with the user account (Fig 4 # 402-403 displaying a list of registered products and Col 5 lines 50-56, Fig 5 # 218-219 customer profile and asset store, Col 5 lines 35-54 service transmits a personalized page having a list of one or more products from customer asset store 219 (devices) that have been registered to the user.  The list of the registered products may be displayed on a display of the mobile device, Col 19 lines 21-28 The touch plan may also include or reference to other aiding information, such as, product information ( information), product intelligence information, customer history data, client information, and manufacturer information, etc., which may be retrieved and compiled from various informational sources such as customer database 215, Fig 13 # 1302 and Col 20 lines 21-29 information may be obtained and/or compiled based on a machine-readable code (e.g., barcode, S/N number, electronic transaction ID, etc.) that was received during the registration of the product or service, without requiring the customer to provide detailed information of the product or service. Fig 16 # 1602 retrieve list of one or more products that are registered for user, Fig 10 # 1001-1003 receive a request, identify the customer from a customer database, identify the product, Fog 32 A # 3210 shows user registered products);
Tuchman discloses presenting, by the webserver, the first web page (Col 6 lines 20-28 a list of support options may be presented to the user, including a link to a publication forum that may contain one or more solutions that the user is seeking. Such solutions may have been previously generated by extracting certain information from knowledgebase (KB) of a variety of informational sources, such as, for example, internal support KB, client/vendor KB, manufacturer KB, online community KB, and/or customer interactive history KB, etc.  Fig 4 # 402-404 displaying a list of registered products, provide a link to a publication forum to enable the customer to find a possible solution, Fig 13 # 1301, 1302, 1303, Col 14 lines 21-32 At block 403, the one-touch application can also retrieve information from the support center via the service API concerning all of the products associated with the customer that have been registered with the support center.  The one-touch application is configured to display on a display of the mobile device a personalized the first web page that includes information pertaining to troubleshooting the one or more devices associated with the user account (Col 6 lines 20-28 a list of support options may be presented to the user, including a link to a publication forum that may contain one or more solutions that the user is seeking. Such solutions may have been previously generated by extracting certain information from knowledgebase (KB) of a variety of informational sources, such as, for example, internal support KB, client/vendor KB, manufacturer KB, online community KB, and/or customer interactive history KB, etc.  Fig 32D #3240 support me link to troubleshoot/support request for product, Fig 32E support me interface shows support request for ipad product)
Tuchman does not specifically teach first web page including an option to retrieve diagnostic information from a selected one of the identified devices associated with the user account ; receiving a selection of the option to retrieve the diagnostic information from the computing device when the computing device is selected from the identified devices; sending a diagnostic request to the selected computing device to return diagnostic information; after receiving the diagnostic information from the computing device. 
Seguin teaches including an option to retrieve diagnostic information from a selected one of the identified devices associated with the user account (Fig 2 #206, 214-216, 218 run diagnostic or fix problem option and [0161] A few choices are then displayed to the end-user including "Fix Problems", "Run Diagnostics", Contact TS", and Exit (box 206).); receiving a selection of the option to retrieve the diagnostic information from the computing device when the computing device is selected from the identified devices ([0161]check if the "Run Diagnostics" option was chosen (box 214).  In the case that this option is chosen, the procedure exits "Yes" from box 214and displays the choice of the diagnostics tools that can be run to the end-user (box 216).  The selected diagnostic tools are run (box 218) and the procedure loops back to the entry of box 212., Fig 2 # 216, 218); sending a diagnostic request to the selected computing device to return diagnostic information (Fig 2 # 218 run selected diagnostic); after receiving the diagnostic information from the computing device, display results ([0162] The outcomes of running such diagnostic tools are displayed to the end-user and stored for future use.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included an option to retrieve diagnostic information from a selected one of the identified devices associated with the user account ; receiving a selection of the option to retrieve the diagnostic information from the computing device when the computing device is selected from the identified devices; sending a diagnostic request to the selected computing device to return diagnostic information; after receiving the diagnostic information from the computing device, as disclosed by Seguin in the system disclosed by Tuchman, for the motivation of providing a method of displaying choices to user to resolve the issue based on basic system information such as make/model ([0161] Seguin).
Tuchman/Sequin do not teach after receiving the diagnostic information from the computing device, the webserver automatically progressing through at least a portion of a diagnostic scheme based on the received diagnostic information; providing, by the webserver, a customized deep linking to a point in the diagnostic scheme that is beyond an entry point in the diagnostic scheme, the deep link pointing to an entry point in the diagnostic scheme that is customized to the selected computing device based on the diagnostic information from the selected computing device
Ding teaches after receiving the diagnostic information from the computing device, the webserver automatically progressing through at least a portion of a diagnostic scheme based on the received diagnostic information ([0054] device log data including one or more of, but not limited to application launch, memory and processor usage, battery status and usage, [0060] providing to the user, via the computing device an initial suggestion of possible counteraction to the error, based upon information (diagnostic information) received from diagnostic software running on the user device. [0062] in response to one of a user request for troubleshooting assistance and a mobile telecommunications user device monitoring software conclusion that a problem exists, a diagnostic application specific to the mobile telecommunication user device of the device user; ; providing, by the webserver, a customized deep linking to a point in the diagnostic scheme that is beyond an entry point in the diagnostic scheme ([0058] interface shows the user that the diagnostic program recommends a firmware upgrade. Array 1501 shows basic information about the device and about this particular function (customized for computing device). Message 1502 informs the user of the recommended action and gives some of the findings of the diagnostic software, and button 1503 (customized deep link) prompts the user to start the recommended action., Fig 15 # 1503 deep link for firmware upgrade, [0062] providing to the device user, via the communication network, the application update updating an application running on the mobile telecommunication user device), the deep link pointing to an entry point in the diagnostic scheme that is customized to the selected computing device based on the diagnostic information from the selected computing device (Fig 15 # 1503 deep link for firmware upgrade, [0061]  presenting to the user, via the computing device, at least one possible solution from a series of escalating possible solutions to diagnose the problem at the mobile telecommunication user device, [0062] diagnosing an error, via the computing device, responsive to one of a system monitor and a user identifying the error; and providing to the user, via the computing device, a corrective procedure, based upon information identified by a diagnostic process on the user device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included after receiving the diagnostic information from the computing device, the webserver automatically progressing through at least a portion of a diagnostic scheme based on the received diagnostic information; providing by the webserver, a deep linking to a point in the diagnostic scheme that is beyond an entry point in the diagnostic scheme based on the diagnostic information of the selected computing device, the deep link is selected for computing device based on the diagnostic information from the selected computing device, as 

Regarding Claim 4,    (Original) Tuchman as modified by Seguin and Ding teaches the computer implemented method of claim 1, 
Tuchman teaches wherein the information comprises data aggregated from a plurality of support channels regarding the computing device (Col 14 lines 34-48 at block 404, a link to a self-support publication forum may also be presented to the customer to allow a customer to access certain published articles that may contain a solution to the customer's problem with the product, such that the customer does not have to contact a live agent for solving the same problem. If the customer decides to contact a live agent, at block 405, the customer can select at least one of the available communication channels and a communication session will be established via the selected communication channel(s) between the customer and an agent that has been assigned to the instant support case.  An agent may be selected based on a variety of considerations, such as its expertise or skill set, prior relationship with the customer, demographic location, language, or other factors., Fig 29 # 2901-2903 identify documents that are associated with product from first and second vendor, Col 31 lines 11-34)

Regarding Claim 5,    (Original) Tuchman as modified by Seguin/Ding teaches the computer implemented method of claim 1, 
Tuchman/Sequin does not specifically teach wherein the information comprises metadata representing previously collected diagnostic data for the computing device.
Ding teaches metadata representing previously collected diagnostic data for the computing device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the previously collected information comprises metadata representing previously collected diagnostic data for the computing device, as disclosed by Ding in the system disclosed by Tuchman/Sequin/Beg, for the motivation of providing a method for troubleshooting assistance by a diagnostic application specific to the mobile telecommunication user device of the device user; providing to the device user, via the communication network, the application update updating an application running on the mobile telecommunication user device ([0062] Ding)

Regarding Claim 6,    (currently amended) Tuchman as modified by Seguin and Ding teaches the method of claim 1, further comprising performing, prior to the initiating, the steps of:
Tuchman does not teach determining that diagnostic information was not received, configuring an entry point into the diagnostic scheme, wherein the entry point is at a start of the diagnostic scheme. 
Seguin determining that diagnostic information was not received, configuring an entry point into the diagnostic scheme, wherein the entry point is at a start of the diagnostic scheme. (Fig 2 # 212 and [0161] runs the basic diagnostics tools (box 212) and loops back to the entry of box 204)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included determining that diagnostic information was not received, configuring an entry point into the diagnostic scheme, wherein the entry point is at a start of the diagnostic scheme, as disclosed by Seguin in the system disclosed by Tuchman/Hurst, for the motivation of providing a method of displaying choices to user to resolve the issue based on basic system information such as make/model ([0161] Seguin).

Regarding Claim 7,    (Original) Tuchman as modified by Seguin and Ding teaches the method of claim 1, further comprising 
Tuchman teaches detecting that the request originates from a specific support channel (Fig 16 # 1601-1602 request detected from customer/mobile device, authenticate mobile device) and extracting metadata from the specific support channel regarding the computing device to yield extracted metadata, and wherein the extracted metadata is a criterion of the one or more second criteria (Fig 4 # 403, 406, 405 displaying list of registered products (metadata) selection of available communication channel associated with product Fig 18 # 1802-1805 support channel based on customer preference., Col 23 lines 18-42)

Regarding Claim 23, (New) Tuchman as modified by Seguin/Ding method of claim 1, further comprising:
Tuchman does not teach displaying a prompt resulting from the automatic progression of the diagnostic scheme, the prompt configured to receive additional information regarding a symptom of the issue with the computing device; receiving a response to the prompt; and based on the response, advancing the diagnostic scheme toward a diagnosis of the issue with the computing device;
Sequin teaches displaying a prompt resulting from the automatic progression of the diagnostic scheme ([0011], [0014] displaying the current status of the host computing system related to the failure, to an end-user of the host computing system; and [0015] (b2) providing the end-user with a choice of operations regarding managing the failure of the host computing system and executing one or more of the following steps based on the operation selected by the end-user, Fig 2 # 206 display options/prompt); the prompt configured to receive additional information regarding a symptom of the issue with the computing device ([0162] If there are problems identified but more information is required, or the end-user just wants to get more information, she/he can choose to run further, more targeted diagnostic tools (box 218) by choosing the "Run Diagnostics" option.); receiving a response to the prompt ([0025] (a5) displaying a choice of diagnostics tools to the end-user for selection; (b5) running a diagnostic tool selected by the end-user and a set of basic diagnostic tools;); and based on the response, advancing the diagnostic scheme toward a diagnosis of the issue with the computing device ([0025](b5) running a diagnostic tool selected by the end-user and a set of basic diagnostic tools)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included displaying a prompt resulting from the automatic progression of the diagnostic scheme, the prompt configured to receive additional information regarding a symptom of the issue with the computing device; receiving a response to the prompt; and based on the response, advancing the diagnostic scheme toward a diagnosis of the issue with the computing device., as disclosed by Seguin in the system disclosed by Tuchman, for the motivation of providing a method of displaying choices to user to resolve the issue based on basic system information such as make/model ([0161] Seguin).

Regarding Claim 24, (New) Tuchman as modified by Seguin and Ding teaches the method of claim 1, further comprising:
Tuchman teaches product details such as warranty information (Fig 32D # 3230 under warranty: Yes 7/15/12). Hurst teaches registration information including warranty data ([0032] warranty provider, [0051] registration may occur automatically responsive to user enrollment in a device protection plan for a mobile device 104, purchase of a device warranty for the mobile device 104, purchase of the mobile device 104, and/or the like., [0064], [0093] Given the known health of the device, e.g., given information regarding , Fig 15 # 1500, 1560 one or more potential faults, it is thus possible for an entity, such as a device manufacturer, wireless service provider, insurance provider, warranty provider, or other entity, to make an "on the spot" offer to the user.). However, Tuchman does not teach following limitations;
Sequin teaches configuring an entry point to enter the diagnostic scheme, wherein the entry point is based at least in part on a warranty coverage status for the computing device ([0109] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included configuring an entry point to enter the diagnostic scheme, wherein the entry point is based at least in part on a warranty coverage status for the computing device, as disclosed by Seguin in the system disclosed by Tuchman, for the motivation of providing a method of displaying choices to user to resolve the issue based on basic system information such as make/model ([0161] Seguin)

Claims 8, 11, 13-18, 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuchman (US 8,533,857 B2) in view of Sequin (US 2008/0209255 A1), further in view of Beg et al. (US 2010/0318855 A1)

Regarding Claims  8 and 15,    (currently amended) Tuchman discloses the system and medium, comprising:
Tuchman discloses receiving, by a webserver, a request to view a first web page, wherein the first web page for initiating an interactive support session regarding an issue with a computing device (Col 1 lines 65-67, Col 2 lines 1-5 customers may access a website and engage in a web-based customer service session to make inquiries (e.g., technical support), Col 5 lines 19-24 a user can activate the one-touch application from a mobile device to transmit a machine-readable code that uniquely identifies a product to the support center, where the support center is configured to determine the product and a vendor (e.g., manufacturer or retailer) that provides the product based on the machine-readable code.Fig 10 # 1001Fig 13 # 1301 receive a request at a service API from a customer for support of a product, Fig 14 # 1401 transmit a request of a support of a product, Fig 16 # 1601-1602, Fig 32 # 3230 support for apple ipad device, Fig 25 # 2501-2502, 2507 receive request from application (initiate an interactive support session), in response identify the products and publications associated with the product, Fig 29 # 2901-2903 receive a request for support), 
Tuchman discloses prior to presenting the first web page, obtaining information stored in a user account that identifies one or more devices that include the computing device associated with the user account (Fig 4 # 402-403 displaying a list of registered products, Fig 5 # 218-219 customer profile and asset store, Col 5 lines 35-54 service transmits a personalized page having a list of one or more products from customer asset store 219 (devices) that have been registered to the user.  The list of the registered products may be displayed on a display of the mobile device, Col 19 lines 21-28 The touch plan may also include or reference to other aiding information, such as, product information ( information), product intelligence information, customer history data, client information, and manufacturer information, etc., which may be retrieved and compiled from various informational sources such as customer database 215, Fig 13 # 1302 and Col 20 lines 21-29 information may be obtained and/or compiled based on a machine-readable code (e.g., barcode, S/N number, electronic transaction ID, etc.) that was received during the registration of the product or service, without requiring the customer to provide detailed information of the product or service. Fig 16 # 1602 retrieve list of one or more products that are registered for user, Fig 10 # 1001-1003 receive a request, identify the customer from a customer database, identify the product, Fog 32 A # 3210 shows user registered products);
Tuchman discloses presenting, by the webserver, the first web page (Fig 4 # 402-404 displaying a list of registered products, provide a link to a publication forum to enable the customer to find a possible solution, Fig 13 # 1301, 1302, 1303, Col 14 lines 21-32 At block 403, the one-touch application can also retrieve information from the support center via the service API concerning all of the products associated with the customer that have been registered with the support center.  The one-touch application is configured to display on a display of the mobile device a personalized page having a list of registered products., Col 5 lines 57-67 the availability of the communication channels is determined based on the user preference obtained from customer profile., Col 20 lines 29-39 At block 1303, a personalized page having a list of communication channels available for contacting an agent is presented to the customer.); the first web page that includes information pertaining to troubleshooting the one or more devices associated with the user account
Tuchman does not specifically teach first web page including an option to retrieve diagnostic information from a selected one of the identified devices associated with the user account ; receiving a selection of the option to retrieve the diagnostic information from the computing device when the computing device is selected from the identified devices; sending a diagnostic request to the selected computing device to return diagnostic information; after receiving the diagnostic information from the computing device. 
Seguin teaches including an option to retrieve diagnostic information from a selected one of the identified devices associated with the user account (Fig 2 #206, 214-216, 218 run diagnostic or fix problem option and [0161] A few choices are then displayed to the end-user including "Fix Problems", "Run Diagnostics", Contact TS", and Exit (box 206).); receiving a selection of the option to retrieve the diagnostic information from the computing device when the computing device is selected from the identified devices ([0161]check if the "Run Diagnostics" option was chosen (box 214).  In the case that this option is chosen, the procedure exits "Yes" from box 214and displays the choice of the diagnostics tools that can be run to the end-user (box 216).  The selected diagnostic tools are run (box 218) and the procedure loops back to the entry of box 212., Fig 2 # 216, 218); sending a diagnostic request to the selected computing device to return diagnostic information (Fig 2 # 218 run selected diagnostic); after receiving the diagnostic information from the computing device, display results ([0162] The outcomes of running such diagnostic tools are displayed to the end-user and stored for future use.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included an option to retrieve diagnostic information from a selected one of the identified devices associated with the user account ; receiving a selection of the option to retrieve the diagnostic information from the computing device when the computing device is selected from the identified devices; sending a diagnostic request to the selected computing device to return diagnostic information; after receiving the diagnostic information from the computing device
Tuchman/Sequin do not teach after receiving the diagnostic information from the computing device, automatically progressing through a diagnostic scheme; deep linking to a point in the diagnostic scheme that is beyond an entry point in the diagnostic scheme
Beg teaches sending a diagnostic request to the selected computing device to return diagnostic information (Fig 3 # 318, [0078]-[0079] one or more requests are generated, each request comprising one or more probes to be run.  The requests are then sent to monitored system 110 to be executed.  The evidence information collected (diagnostic information) as a result of running the probes is then forwarded to causal heuristic system 112.,[0119], [0121]); after receiving the diagnostic information from the computing device ([0079]The evidence information collected as a result of running the probes is then forwarded to causal heuristic system 112.  The evidence information comprises information identifying the observed state of monitored system 110.  The observable information (diagnostic information)about monitored system 110 that is included in the evidence information may include configuration information of monitored system 110, results of executing scripts in monitored system 110, information from log files for monitored system 110, and the like.), automatically progressing through a diagnostic scheme ([0079]-[0080] Diagnostic processing is then performed by applying the evidence information collected in 318 to the aggregate model generated in 316 (step 320). Accordingly, given a set of observations and symptoms, the diagnostic system is able to infer possible root causes for the symptoms.  In this manner, the most likely root cause for the alert or diagnostic request received in 302 may be discovered automatically and resolved in a timely manner.); providing a deep linking to a point in the diagnostic scheme that is beyond an entry point in the diagnostic scheme based on the diagnostic information of the selected computing device ([0080] the diagnostic inference identifies most likely root causes of the observations.  Accordingly, given a set of observations and symptoms, the diagnostic system is able to infer possible root causes for the symptoms (deep link to a point in diagnostic scheme).  In this manner, the most likely root cause for the alert or diagnostic request received in 302 may be discovered automatically [0081]-[0082] Results from performing the diagnostics in 320 may be stored and/or output (step 322).  For example, the results may be stored in data store 114.  The results may also be output to a user. The results 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included after receiving the diagnostic information from the computing device, automatically progressing through a diagnostic scheme; deep linking to a point in the diagnostic scheme that is beyond an entry point in the diagnostic scheme, as disclosed by Beg in the system disclosed by Tuchman/Seguin, for the motivation of providing a method for building a topological relationship between systems and applications in response to a diagnostic request and identifying models to be used for performing the diagnostics. ([0004] Beg)
Claim 8: Tuchman discloses a processor (Col 42 lines 20-30); a computer-readable medium (Col 42 lines 20-30 medium)
Claim 15: Tuchman does not teach following limitations, Sequin teaches presenting a second web page displaying a prompt resulting from the progression of the diagnostic scheme ([0014]-[0015]displaying the current status of the host computing system related to the failure, to an end-user of the host computing system; and [0015] (b2) providing the end-user with a choice of operations regarding managing the failure of the host computing system, Fig 2 # 208); the prompt configured to receive information regarding a symptom of the issue with the computing device (Fig 2#206, 208, 214, 220 display choices to user); receiving a response to the prompt (Fig 2 # 206, 210, 214,216, 218) and based on the response, advancing the diagnostic scheme toward a diagnosis of the issue with the computing device ([0025] (a5) displaying a choice of diagnostics tools to the end-user for selection; (b5) running a diagnostic tool selected by the end-user and a set of basic diagnostic tools; [0026] (c5) retrieving the current status related to the failure of the host computing system obtained after running the diagnostic tools in step (b5); and [0027](d5) displaying the current status of the host computing system related to the failure to the end-user.) Seguin teaches the prompt configured to receive additional information regarding a symptom of the issue with the computing device ([0162] If there are problems identified but more information is required, or the end-user just wants to get more information, she/he can choose to run further, more targeted diagnostic tools (box 218) by choosing the "Run Diagnostics" option.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included presenting a second web page displaying a prompt resulting from the progression of the diagnostic scheme, the prompt configured to receive information regarding a symptom of the issue with the computing device; receiving a response to the prompt and based on the response, advancing the diagnostic scheme toward a diagnosis of the issue with the computing device, as disclosed by Seguin in the system disclosed by Tuchman, for the motivation of providing a method of displaying choices to user to resolve the issue based on basic system information such as make/model ([0161] Seguin).

Regarding Claims 11 and 18,    (Original) Tuchman as modified by Seguin and Beg teaches the computer implemented system/medium of claims 8 and 15, 
Tuchman teaches wherein the information comprises data aggregated from a plurality of support channels regarding the computing device (Col 14 lines 34-48 at block 404, a link to a self-support publication forum may also be presented to the customer to allow a customer to access certain published articles that may contain a solution to the customer's problem with the product, such that the customer does not have to contact a live agent for solving the same problem. If the customer decides to contact a live agent, at block 405, the customer can select at least one of the available communication channels and a communication session will be established via the selected communication channel(s) between the customer and an agent that has been assigned to the instant support case.  An agent may be selected based on a variety of considerations, such as its expertise or skill set, prior relationship with the customer, demographic location, language, or other factors., Fig 29 # 2901-2903 identify documents that are associated with product from first and second vendor, Col 31 lines 11-34)



Tuchman does not teach determining that diagnostic information was not received, configuring an entry point into the diagnostic scheme, wherein the entry point is at a start of the diagnostic scheme. 
Seguin determining that diagnostic information was not received, configuring an entry point into the diagnostic scheme, wherein the entry point is at a start of the diagnostic scheme. (Fig 2 # 212 and [0161] runs the basic diagnostics tools (box 212) and loops back to the entry of box 204)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included determining that diagnostic information was not received, configuring an entry point into the diagnostic scheme, wherein the entry point is at a start of the diagnostic scheme, as disclosed by Seguin in the system disclosed by Tuchman/Hurst, for the motivation of providing a method of displaying choices to user to resolve the issue based on basic system information such as make/model ([0161] Seguin).

Regarding Claims 14 and 21,    (Original) Tuchman as modified by Seguin and Beg teaches the method of claims 8 and 15, further comprising 
Tuchman teaches detecting that the request originates from a specific support channel (Fig 16 # 1601-1602 request detected from customer/mobile device, authenticate mobile device) and extracting metadata from the specific support channel regarding the computing device to yield extracted metadata, and wherein the extracted metadata is a criterion of the one or more second criteria (Fig 4 # 403, 406, 405 displaying list of registered products (metadata) selection of available communication channel associated with product Fig 18 # 1802-1805 support channel based on customer preference., Col 23 lines 18-42)

Regarding Claim 16,    (Original) Tuchman as modified by Seguin and Beg teaches the medium of claim 15, further comprising 
Tuchman teaches receiving, metadata corresponding to the computing device (Col 13 lines 60-67 The one-touch application may also provide the support center a device ID that uniquely identifies the mobile device, such as, for example, a MAC address or IMSI code, which may be stored in a user profile (e.g., profile store 218) of the support center.), and wherein the selecting is further based on the metadata (Col 11 lines 20-40 The availability of communication channels is determined based on user preference, Col 14 lines 24-30 Each of the registered products may be associated with one or more communication channels that are available for the customer to initiate a contact with an agent of the support center.  The availability of the communication channels may be determined and compiled based on the customer's preferences and the client's preferences. ). However, Tuchman does not specifically teach metadata corresponding to the issue for the computing device 
Beg teaches metadata corresponding to the issue for the computing device ([0065] processing is initiated upon receiving an alert or a diagnostic request (step 302).  The information received in 302 may include information identifying one or more symptoms or symptom types. (metadata for issue));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included metadata corresponding to the issue for the computing device, as disclosed by Beg in the system disclosed by Tuchman/Seguin, for the motivation of providing a method for building a topological relationship between systems and applications in response to a diagnostic request and identifying models to be used for performing the diagnostics. ([0004] Beg)

Regarding Claim 17,    (Original) Tuchman as modified by Seguin and Beg teaches the method of claim 1, 
Tuchman does not teach wherein the request further comprises symptom information describing the issue, and wherein the symptom information in the request is a criteria of the one or more second criteria.
Beg teaches wherein the request further comprises symptom information describing the issue ([0065] processing is initiated upon receiving an alert or a diagnostic request (step 302).  The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the request further comprises symptom information describing the issue, and wherein the symptom information in the request is a criteria of the one or more second criteria, as disclosed by Beg in the system disclosed by Tuchman/Seguin, for the motivation of providing a method for building a topological relationship between systems and applications in response to a diagnostic request and identifying models to be used for performing the diagnostics. ([0004] Beg)


Claims 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuchman (US 8,533,857 B2) in view of Sequin (US 2008/0209255 A1), further in view of Beg et al. (US 2010/0318855 A1) as applied to claims 8 and 15, further in view of Hurst et al. (US 2014/0024348 A1)

Regarding Claims 12 and 19,    (Original) Tuchman as modified by Hurst and Seguin teaches the computer implemented method of claim 1, 
Tuchman/Sequin/Beg does not specifically teach wherein the information comprises metadata representing previously collected diagnostic data for the computing device.
Hurst teaches metadata representing previously collected diagnostic data for the computing device ([0033] provide a record of previously gathered device diagnostic information for a mobile device 104, [0056] device status data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the previously collected information comprises metadata representing previously collected diagnostic data for the computing device, as disclosed by Hurst in the system disclosed by Tuchman/Sequin/Beg, for the motivation of 

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuchman (US 8,533,857 B2) in view of Sequin (US 2008/0209255 A1), further in view of Ding (US 2012/0322439A1) as applied to claim 1, further in view of Beg et al. (US 2010/0318855 A1)

Regarding Claim 22, (New) Tuchman as modified by Seguin and Beg teaches the method of claim 1, further comprising
Tuchman/Seguin do not teach restructuring, based on at least in part the symptom information of the computing device and symptom information from at least another computing device, the decision tree. Ding discloses decision tree ([0054] a data flow 1100 through a data decision tree according to problem solving statistics, e.g., including statistics of previous most probable cause(s) of an indicated error as it is analyzed)
Beg teaches restructuring, based on at least in part the symptom information of the computing device and symptom information from at least another computing device, the decision tree ([0129] The aggregate model built using these selected models thus represents a causal model that is customized (restructuring) for the alert or diagnostic request being diagnosed., [0070] The domain may be an application or a system, etc. Such Bayesian network models may be referred to as causal Bayesian networks since they represent causation between a set of variables.  A causal Bayesian network is typically a directed acyclic graph (DAG) of nodes and arcs (or links) between one or more of the nodes.  The nodes represent the variables and arcs or links between the nodes denote direct probabilistic dependencies between variables denoted by the nodes. [0072], [0077], [0080], [0082] and Fig 6C, [0106]  An aggregate model is then generated by linking the models identified in 602 using the input nodes determined for the models in 604 and the summary nodes determined for the models in 606 and based upon the relationships specified in the topological relationship (step 608). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included restructuring, based on at least in part the symptom information of the computing device and symptom information from at least another computing device, the decision tree, as disclosed by Beg in the system disclosed by Tuchman/Seguin/Ding, for the motivation of providing a method for building a topological relationship between systems and applications in response to a diagnostic request and identifying models to be used for performing the diagnostics. ([0004] Beg)



Response to Arguments


Applicant's arguments filed 11/29/22 have been fully considered but they are not persuasive. 
101 rejection has been updated based on amendments filed. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation of certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “computing device (Claims 1, 8 and 15), a processor, medium (Claims 8 and 15),” nothing in the claim element precludes the step from practically being performed by user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Representative claims merely invokes computers as a tool to perform an existing process of providing customer support. Therefore the processors and computer-readable media storing executable modules amount to mere instructions to apply the exception. See MPEP 2106.05(f).	Examiner has considered all arguments and respectfully disagrees. In regards to Trading Technologies, the specification in Trading Technologies described a “specifically identified problem in the prior art” which the graphical user interface solved. Trading Technologies slip. op. at 3. Nowhere in applicant’s arguments or specification is a specifically identified problem which the alleged user interface purportedly solves. 
Trading Technologies agreed with the District Court’s rationale when the District Court noted that the graphical user interface in Trading Technologies recited “more than setting, displaying, and selecting data or information that is visible on the device.” Id. at. 6. The instant claims present merely displaying information (provide deep link) on the device, and are thus distinguished from the specific, structured graphical user interface of Trading Technologies. What’s more, the Court noted that the improvements in existing graphical user interface devices had no pre-electronic trading analog. Id. Here, the claims recite a graphical user interface which incorporates functions which existed prior to the alleged need for them in the relevant art.
As compared to the Trading technologies claim limitations, the claim limitations which purport to recite a graphical user interface similar to that of Trading Technologies, do not represent a “specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem of the prior art.” Therefore, the argument is not persuasive.

103 rejections have been updated based on amendments filed. Applicant states Beg does not provide a deep link. Examiner respectfully disagrees. Beg teaches providing by the webserver, a deep linking to a point in the diagnostic scheme that is beyond an entry point in the diagnostic scheme based on the diagnostic information of the selected computing device ([0080] the diagnostic inference identifies most likely root causes of the observations.  Accordingly, given a set of observations and symptoms, the diagnostic system is able to infer possible root causes for the symptoms (deep link to a point in diagnostic scheme).  In this manner, the most likely root cause for the alert or diagnostic request received in 302 may be discovered automatically [0081]-[0082] Results from performing the diagnostics in 320 may be stored and/or output (step 322).  For example, the results may be stored in data store 114.  The results may also be output to a user. The results may include information identifying root causes for one or more conditions or symptoms identified in the alert or request received in 302., [0098], [0126]).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al. (US 2008/0235706) discloses workflow decision management with heuristics.
McIntyre et al. (US 2012/0079100 A1) teaches previously collected information regarding the computing device describing the performance issue ([0053] The server-side SRTools web application dynamically generates device specific diagnostic processes using device information (e.g., settings and configurations), consumer-provided issues (e.g., complains and symptoms), device testing capability, and troubleshooting guides., [0110] the consumer issue may be mapped to one of multiple symptom codes for submission to a repair management system (e.g., repair management system 152, FIG. 1)., [0111], Fig 17 # 1720); a criterion of the one or more second criteria is based on the previously collected information regarding the computing device (Fig 11 # 1108-1116 capture device information, perform triage testes, software updates available, [0038] , 
Cancilla (US 7551993) discloses diagnostic tree substitution method
Hurst teaches presenting, by the webserver, the first web page that includes information pertaining to troubleshooting the devices associated with the user account ([0079] enable a user to invoke diagnostics, get a device health check, [0081] the portal may provide the user with device support and troubleshooting information, including device setup information, device operation information, and/or the like, which may be tailored to the user's specific mobile device., Fig 4 # 404-410, [0097], [0077] perform device diagnostics to provide information and/or a solution responsive to the user query, Fig. 7 specific cell phone model device support and troubleshooting, Fig 11 # 1100-1110 );  after receiving the diagnostic information from the computing device, automatically progressing through a diagnostic scheme (Fig 12 # 1220-1230, [0075] analyze performance of device diagnostics, along with an indication of whether the item passed (e.g., a check mark, text description of results, and/or other indication) or failed (e.g., an "X," text description of the results, and/or other indication) the diagnostics. [0076], [0077] perform device diagnostics to provide information and/or a solution responsive to the user query, [0078] The portal of some example embodiments may provide recommended solutions to identified outstanding issues.  In some instances, a solution may comprise instructions that a user may use to manually rectify a fault.  Additionally or alternatively, in some instances, a solution may comprise a recommendation that, when selected, may automatically resolve a fault. [0079] enable a user to invoke diagnostics, get a device health check, check the status of previously identified problems, instruct the system to load software automatically, request backups of a mobile device, remotely control a mobile device, and/or perform other support services.); deep linking to a point in the diagnostic scheme that is beyond an entry point in the diagnostic scheme ([0078] The portal of some example embodiments may provide recommended solutions to identified outstanding issues.  In some instances, a solution may comprise instructions that a user may use to manually rectify a fault.  Additionally or alternatively, in some instances, a solution may comprise a recommendation that, when selected, may automatically resolve a fault. Fig 5 # 502 alerts based on diagnostic and solution presented, Fig 12 # 1210-1230). Hurst, further teaches initiating an interactive support session regarding an issue with a computing device (Fig 6 # 602  and [0077] enabling a user to enter a question or help topic.); prior to presenting the first web page, obtaining information stored in a user account that identifies devices that include the computing device associated with the user account ([0052] user registration information include information about the mobile device 104, such as a manufacturer of the mobile device 104, a model of the mobile device 104, an operating system running on the mobile device 104, and/or the like.);

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629